Case: 15-14474   Date Filed: 04/12/2016   Page: 1 of 3


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-14474
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:14-cv-00066-MP-GRJ



NANCY A. WILSON,

                                                            Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (April 12, 2016)

Before ED CARNES, Chief Judge, JORDAN, and JULIE CARNES, Circuit
Judges.

PER CURIAM:
               Case: 15-14474     Date Filed: 04/12/2016    Page: 2 of 3


      Nancy Wilson appeals the district court’s order affirming the Social Security

Commissioner’s denial of her application for a period of disability and disability

insurance benefits. She contends that the administrative law judge (ALJ) should

have granted her application based on evidence of her intellectual disability.

      Wilson sought disability benefits based on vertigo, depression, numbness,

and fibromyalgia. After the Social Security Administration denied her initial

application and her request for reconsideration, she sought a hearing before an

ALJ. At that hearing, she presented evidence that she suffered from pain and

swelling throughout her lower body, vertigo, sleep apnea, hearing loss, major

depressive disorder, and post-traumatic stress disorder. The ALJ concluded that,

while she had a number of severe impairments, none of them met or equaled one of

the impairments listed in the Code of Federal Regulations. He denied Wilson’s

application, finding that she could still perform jobs that existed in significant

numbers in the national economy.

      Wilson requested review of the ALJ’s decision by the Appeals Council. She

attached, for the first time, evidence that IQ testing done when she was 12 years

old showed that she had a low IQ. She argued that the ALJ should have found that

she was disabled because she had an intellectual disability that met the

requirements of Listing 12.05 of the Code of Federal Regulations. The Appeals

Council denied Wilson’s request for review, concluding that the additional


                                           2
               Case: 15-14474     Date Filed: 04/12/2016   Page: 3 of 3


evidence did not provide a basis for changing the ALJ’s decision. Wilson,

represented by counsel, filed a civil action in the district court, which affirmed the

denial of disability benefits.

      Wilson, still represented by counsel, now argues that substantial evidence

does not support the ALJ’s decision because she provided evidence showing that

she has an intellectual disability that meets Listing 12.05. Where the ALJ denied

benefits and the Appeals Council denied review of that decision, “we review the

ALJ’s decision as the Commissioner’s final decision.” Doughty v. Apfel, 245 F.3d
1274, 1278 (11th Cir. 2001). “[W]hen the [Appeals Council] has denied review,

we will look only to the evidence actually presented to the ALJ in determining

whether the ALJ’s decision is supported by substantial evidence.” Falge v. Apfel,

150 F.3d 1320, 1323 (11th Cir. 1998). If the applicant attacks only the ALJ’s

decision, we may not consider evidence that was presented to the Appeals Council

but not to the ALJ. See id. at 1324.

      Wilson does not challenge the Appeals Council’s denial of review. She

argues only that the ALJ’s decision was not supported by substantial evidence

because he did not address the evidence of her intellectual disability. But she

never presented that evidence to him. We cannot fault the ALJ for failing to

consider evidence that he never saw. See id. at 1323–24.

      AFFIRMED.


                                           3